DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings were received on 4/8/2021.  These drawings are acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 15, 16, 22, and 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Skipper US4893675 in view of McClinton US3051254.
Referring to claim 15 and 25, Skipper discloses a cement through casing cutter, comprising: a substantially tubular body (10) having a first end configured for connection in a work string; a pipe cutter(30), the assembly being arranged in an annulus of the body; and a wall (of sleeve 19) arranged between the cutter assembly and a central through bore ( bore of sleeve) of the body to isolate the cutter assembly from fluids in the central through bore; the casing cutter operable in a first configuration wherein the cutter assembly is deactivated ( see fig. 1) and fluidized plugging material pumped through the bore is isolated from the cutter assembly ( cement is capable of being pumped down center bore and the pipe cutter would be isolated from the cement); and the casing cutter operable in a second configuration (see fig. 2) wherein the cutter assembly is activated to part an upper length of casing from a lower length of casing;
the wall is a cylindrical member (19) moveable longitudinally in the tool body and wherein movement of the cylindrical member activates the cutting assembly.
Skipper does not teach a stinger connected to a second end of the tubular body, the stinger being a tubular member extending from the tubular body and having an outer diameter smaller than an outer diameter of the tubular body.
McClinton teaches a stinger 24 connected to a second end of the tubular body 10 to retrieving pipes T from a wellbore, the stinger being a tubular member (Figure 2b show 24 as a tubular member, with ports through 40) extending from the tubular body and having an outer diameter smaller than an outer diameter of the tubular body, since 
It would have been obvious to a person having ordinary skill in the art at the time of the instant invention to modify Skipper in view of McClinton to include a stinger that has a smaller outer diameter than that of the tubular body and is tubular to guide the casing cutter while it is inserted into the casing.
Skipper further teaches the movement of the cylindrical member (19) opens one or more ports (36) from the central bore 19 to the outer surface of the tool body wherein the port(s) are arranged adjacent the cutting assembly (30).
A venturi inside 29 is located in a fluid passageway 20 between the central bore and the ports 35, wherein a change in diameter is considered to be a venturi, and in which the claims do not specify the direction the venturi is oriented.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 15-16, 22-24, and 26 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, 4-10, 13-17, 19-23, and 25  of copending Application No. 16/481770 in view of McClinton US3051254. The claims of ‘770 disclose the claimed invention, except for a stinger,  and wherein the stinger is tubular and has a smaller diameter than the tubular body.
McClinton teaches, as described above, that a stinger 24 is well known in the art for a downhole tool for removing a tubular or casing. The stinger provides a guide for the downhole tool 10 Column 2: 37-45.  
It would have been obvious to modify the claims of ‘770 to incorporate the stinger of McClinton as a well-known means in the art for guiding a downhole tool meant to retrieve a casing.
This is a provisional nonstatutory double patenting rejection.
Response to Arguments
Applicant’s arguments, see remarks, filed 4/8/2021, with respect to the 35 USC 102(a)(1) rejection over Nelson have been fully considered and are persuasive.  The 35 USC 102(a)(1) rejection of claims 1-6 and 8-12 over Nelson (and dependent claims rejected under 35 USC 103) has been withdrawn. Applicant's arguments that Nelson does not show a stinger as claimed are refuted. The claims do not specify structural details on what is required for the stinger. Therefore, the reduced diameter portion is considered the stinger in Nelson.
Applicant's arguments that Nelson does not teach drawing the stinger out of at least a portion of the deposited fluidised plugging material is persuasive. As recited in Column 1: 67-Column 2: 2, cement is pumped in after the BHA is raised. Therefore, the stinger would not have been able to perform the drawing step.
Applicant's arguments filed 4/8/2021 have been fully considered but they are not persuasive. Applicant's arguments that Skipper does not teach or suggest that cement .
Applicant's arguments that the combination Skipper and McClinton does not teach depositing fluidized plugging material as required in claim 15 are not on point, as claim 15 does not have this limitation.
Applicant's argument that McClinton does not teach a stinger for depositing fluidized material is not persuasive. Firstly, the through bore of McClinton would permit, even at a lower flow rate, fluidized plugging material could flow through the through bore.

Applicant's arguments against the obviousness type double patenting in view of McClinton are similarly refuted.
Applicant's arguments regarding dependent claims are similarly refuted.
Allowable Subject Matter
Claims 1-14 are allowed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. WO2015/153655 teaches a single trip casing cutting and bridge plug setting tool, wherein the casing cutting tool is a section mill, and wherein cement can be injected ¶0006.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Examiner is teleworking full time outside of the Washington DC area.  It is strongly recommended that interviews be conducted telephonically, as availability for in-person interviews are extremely limited.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Taras Bemko (Acting SPE) can be reached on 571-270-1830.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/CATHLEEN R HUTCHINS/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             
/C.R.H/           Primary Examiner, Art Unit 3672                                                                                                                                                                                             	6/7/2021